Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 02, 2017

The Court of Appeals hereby passes the following order:

A17A0804. SHEA BELCHER v. THE STATE.

      In 2006, Shea Belcher pled guilty to two counts of armed robbery and one
count of simple kidnapping. He later filed a motion for an out-of-time appeal and a
motion to withdraw his guilty plea. The trial court denied the motions, Belcher
appealed, and this Court affirmed, holding that the record refuted Belcher’s attacks
on his guilty plea. See Belcher v. State, 304 Ga. App. 645 (697 SE2d 300) (2010).
In May 2016, Belcher filed a “motion for out-of time appeal/plea in abatement,”
claiming that there were errors in the filing of the indictment. The trial court denied
the motion, and Belcher filed the instant appeal. We lack jurisdiction.
      An out-of-time appeal is a judicial creation that serves as the remedy for a
frustrated right of appeal. Romano v. State, 297 Ga. 497, 497 (775 SE2d 151) (2015).
The denial of a motion for an out-of-time appeal is directly appealable when the
criminal conviction at issue has not undergone appellate review. Id. However, there
is no right to directly appeal the denial of such a motion filed by a defendant whose
conviction has been affirmed on direct appeal. Richards v. State, 275 Ga. 190, 191
(563 SE2d 856) (2002). Thus, in Romano, supra, the Supreme Court dismissed the
defendant’s appeal of the denial of his motion for an out-of-time appeal on the basis
his conviction had been reviewed and affirmed on the direct appeal of the denial of
his motion to withdraw his guilty plea. 297 Ga. at 497. Here, Belcher’s conviction
was reviewed and affirmed on the direct appeal of the denial of his motion to
withdraw his guilty plea and his first motion for an out-of-time appeal. Therefore, he
is not entitled to another out-of-time appeal.
      Further, Belcher had no right to withdraw his guilty plea, as a trial court lacks
jurisdiction to allow the withdrawal of a plea when the term of court in which the
defendant was sentenced has expired. See Rubiani v. State, 279 Ga. 299, 299 (612
SE2d 798) (2005); see also id. at 299 n. 1 (the substance of a motion, rather than its
nomenclature, controls). Once the term of court in which a defendant was sentenced
has expired, the only means for him to withdraw his guilty plea is through habeas
corpus proceedings. Id.
      Accordingly, the State’s motion to dismiss this appeal is hereby GRANTED,
and this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/02/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.